        Case 2:21-cv-02356-GAM Document 1 Filed 05/24/21 Page 1 of 10




Steven S. Vosbikian
VOSBIKIAN & VOSBIKIAN
Attorney for Plaintiff
1060 Kings Highway North
Suite 101
Cherry Hill, NJ 08034
T: (856) 755-1400; F (856) 755-1475
ssvosbikian@voslaw.com

                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA


EDNA AVILA (A NO.: 210-035-133)
                                                      Case No.: 2:21-cv-2356
                              Plaintiff,

v.

ANTHONY BLINKEN in his official
capacity as Secretary of the U.S. DEPARTMENT
OF HOMELAND SECURITY                                    COMPLAINT FOR WRIT IN
                                                      NATURE OF MANDAMUS AND
MERRICK GARLAND in his official                        DECLARATORY JUDGMENT
capacity as ATTORNEY GENERAL OF THE
UNITED STATES

JOSH SHAPIRO in his official capacity as
UNITED STATES ATTORNEY

TRACY RENAUD in her official capacity as
Acting Director of the U.S. CITIZENSHIP &
IMMIGRATION SERVICES

TONY BRYSON in his official capacity as
District Director of the U.S. CITIZENSHIP &
IMMIGRATION SERVICES (PHI., PA)

KATHLEEN BAUSMAN in her official
capacity as Field Office Director of the U.S.
CITIZENSHIP & IMMIGRATION SERVICES
(PHI., PA)

JOHN DOE in his official capacity as an
Officer with the U.S. CITIZENSHIP &
IMMIGRATION SERVICES (PHI., PA)

                              Defendants.



                                                -1-
        Case 2:21-cv-02356-GAM Document 1 Filed 05/24/21 Page 2 of 10




I.    INTRODUCTION

      Plaintiff, Edna Marcela AVILA, seeks an investigation and/or decision with

respect to her N-400, Application for Naturalization. Plaintiff files this complaint as

a result of the United States Citizenship & Immigration Service’s (USCIS) failure to

properly adjudicate her application for naturalization.

      Edna Marcela Avila is a foreign national of Colombia. On October 01, 2011,

Mrs. Avila obtained lawful permanent resident status. On April 28, 2017, the USCIS

received Mrs. Avila’s N-400 application. On February 20, 2018 she appeared for her

interview.

      Mrs. Avila alleges that during her interview, the adjudicating USCIS officer

wrongfully accused her of fraud and kept all of her original documentation, despite

her repeated objections. Mrs. Avila thereafter received written correspondence from

the USCIS that she had voluntarily withdrawn her application. Mrs. Avila patently

denies doing so.

      Notwithstanding the putative withdraw, Mrs. Avila’s case remains “active”

when her receipt number is imputed on the USCIS online portal.

      The plaintiff seeks that the USCIS provide an answer as to the actual status

of her naturalization application. If the application is pending, we ask that the

USCIS render a decision. If the application was withdrawn, we request that the

USCIS investigate Mrs. Avila’s allegations, which if true, warrant USCIS’s sua

sponte reopening of this matter for a proper adjudication.




                                         -2-
        Case 2:21-cv-02356-GAM Document 1 Filed 05/24/21 Page 3 of 10




II.    JURISDICTION AND VENUE

       1.    Jurisdiction of the Court is predicated upon 28 U.S.C. §1331 and

§1346(a)(2) in that the matter in controversy arises under the Constitution and laws

of the United States, and the United States is a Defendant. The Court also has

jurisdiction over the present action pursuant to 28 U.S.C. §2201, the Declaratory

Judgment Act; 5 U.S.C. § 702, the Administrative Procedures Act; and 28 U.S.C.

§361, regarding an action to compel an officer of the United States to perform his or

her duty.

       2.    Venue is proper in this District under 28 U.S.C. §1319(e), because a

substantial part of the events and omissions giving rise to the claim occurred in this

district, and because Defendants operate within this district.

       3.    Relief is requested pursuant to 28 U.S.C. §2201 and §2202.

III.   PARTIES
                                     Plaintiffs

       4.    Plaintiff, Edna Marcela AVILA, is a lawful permanent resident of the

United States and resident of the state of Pennsylvania. Plaintiff’s N-400 application

has been pending since October 01, 2011. Plaintiff resides within the jurisdiction of

this Court at 32329 Dexter Street, Philadelphia, PA 19128. Plaintiff’s claim to relief

arises under 8 U.S.C. 1255.

                                    Defendants

       5.    Defendant Anthony Blinken is the Secretary for the United States

Department of Homeland Security and is sued in his official capacity only. Defendant

Blinken is charged with the administration of the United States Citizenship and



                                         -3-
        Case 2:21-cv-02356-GAM Document 1 Filed 05/24/21 Page 4 of 10




Immigration Services (“USCIS”) and implementing the Immigration and Nationality

Act. 8 C.F.R. § 2.1.

       6.       Defendant Merrick Garland is the Attorney General for the United

States. Defendant Garland is sued in his official capacity only.

       7.       Defendant Josh Shapiro is the United States Attorney for the State of

Pennsylvania. Defendant Shapiro is sued in his official capacity only.

       8.       Defendant Tracy Renaud is the Director for the USCIS and is sued in

her official capacity only. USCIS is a component of the Department of Homeland

Security (DHS) that is responsible for adjudicating plaintiff’s N-400, Application for

Naturalization.

       9.       Defendant Tony Bronson is the District Director for the USCIS

Philadelphia Office in Pennsylvania and is sued in his official capacity only. The

Philadelphia Office is charged with administration of the Immigration and

Nationality Act and the adjudication of applications filed by individuals residing in

the Philadelphia area. Plaintiff’s N-400, Application for Naturalization is currently

pending (or was improperly withdrawn) and in the jurisdiction of the Philadelphia

Field Office.

       10.      Defendant Kathleen Bausman is the Field Director for the USCIS

Philadelphia, Pennsylvania Office and is sued in her official capacity only. The

Philadelphia Field Office is charged with administration of the Immigration and

Nationality Act and the adjudication of applications filed by individuals residing in

the Philadelphia area. Plaintiff’s N-400, Application for Naturalization is currently




                                          -4-
        Case 2:21-cv-02356-GAM Document 1 Filed 05/24/21 Page 5 of 10




pending and/or was improperly withdrawn and in the jurisdiction of the Philadelphia

Field Office.

       11.      Defendant John Doe is the adjudicating USCIS Officer for the USCIS in

Philadelphia and is sued in his official capacity only. A USCIS Officer is sworn and

charged with administration of the Immigration and Nationality Act and the

adjudication of applications filed by individuals residing in the Philadelphia area.

Plaintiff’s N-400, Application for Naturalization is currently pending and/or was

improperly withdrawn and in the jurisdiction of the Philadelphia Field Office.

       12.      Defendant United States Department of Homeland Security is the

department within which the USCIS adjudicates applications for naturalization.

DHS operates within this district with headquarters in Washington, D.C.

       13.      Defendant United States Citizenship and Immigration Services is the

component of DHS that adjudicates petitions for immediate relatives.          USCIS

operates within this district, with headquarters in Washington D.C.

IV.   STATEMENT OF THE CASE

       14.      Edna Marcela Avila is a foreign national of Colombia. On October 01,

2011, Mrs. Avila obtained conditional lawful permanent resident status. Plaintiff

obtained her status through marriage to a United States citizen. Plaintiff and her

former spouse jointly petitioned the USCIS for plaintiff’s removal of conditional

status. Plaintiff’s joint petition was approved.

       15.      Plaintiff has since divorced her former spouse. The marriage between

the parties bore two (2) children.




                                          -5-
        Case 2:21-cv-02356-GAM Document 1 Filed 05/24/21 Page 6 of 10




       16.   On April 28, 2017, the USCIS received plaintiff’s N-400 application. On

February 20, 2018 plaintiff appeared for her interview.

       17.   Plaintiff alleges that during her interview, the adjudicating USCIS

officer wrongfully accused her of fraud, kept her original documents, and withdrew

her case without her consent.

       18.   Plaintiff alleges that the USCIS officer accused her of fraud. Plaintiff

contends that the USCIS officer was unable to articulate what the actual fraud was.

Plaintiff obtained her lawful status through marriage to a United States citizen, to

which she had two children with. Certainly she cannot be accused of entering into a

marriage for the purpose of evading or circumventing immigration law. Plaintiff was

arrested for a DUI, however, the charges were dismissed thorough a pre-trial

intervention program (ADR). Based upon plaintiff’s background, it would not appear

she has engaged in fraud.

       19.   Plaintiff contends that the USCIS officer refused to return her original

documents, including her birth certificate and other important documentation.

Plaintiff maintains she begged the officer to return the documents, but despite her

pleading, plaintiff alleges the USCIS officer refused to return her original documents.

       20.   Lastly, plaintiff alleges that the USCIS withdrew her application

without her consent. Plaintiff received a decision that she has signed a withdraw,

however, plaintiff adamant denies signing any documentation that she withdrew her

application. Plaintiff alleges that any withdraw of her application was executed

without her consent.




                                         -6-
        Case 2:21-cv-02356-GAM Document 1 Filed 05/24/21 Page 7 of 10




       21.   Despite USCIS notice that plaintiff’s application was withdraw, her case

remains active when plaintiff’s N-400 receipt number is imputed into the USCIS

online portal. As such, plaintiff is unable to discern the status of her application.

       22.   Plaintiff further alleges that the USCIS officer made comments about

her purse, remarking that he could recognize it was from Columbia. When asked

about whether an attorney would be attending, plaintiff recalls she said she did not

need an attorney, to which the officer responded, “we’ll see about that!”

       23.   We ask that the USCIS investigate these allegations.           If plaintiff’s

claims are found to have truth, we ask that the USCIS, on its sua sponte authority,

reopen this matter so that it may be properly adjudicated. If this matter is still active

we ask that the USCIS render a decision.

V.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       24.   Plaintiff has exercised reasonable means to ascertain the status of his

case and has exhausted his administrative remedies.                 Plaintiff filed the

aforementioned application and sought government action from that agency.

       25.   There is no administrative alternative to filing this complaint, and

Plaintiff could otherwise be forced to wait indefinitely.

VI.   FIRST ACTION OF CAUSE

       26.   Plaintiff re-alleges and incorporates by reference, as if fully set forth

herein, the allegations above.

       27.   Defendants’ improper adjudication and/or refusal to adjudicate

plaintiffs’ N-400, Application for Naturalization constitutes an unreasonable failure




                                          -7-
         Case 2:21-cv-02356-GAM Document 1 Filed 05/24/21 Page 8 of 10




to act in violation of the Administrative Procedures Act and denies Plaintiff’s due

process and equal protection of the laws guaranteed by the fifth amendment of the

United States Constitution.

VII.   SECOND ACTION OF CAUSE

        28.    Plaintiff re-alleges and incorporates by reference, as if fully set forth

herein, the allegations above.

        29.    Defendants’ improper adjudication and/or refusal to adjudicate

plaintiff’s   application   violates   the   Immigration   and    Nationality   Act,   the

Administrative Procedures Act, and the Constitution. Plaintiff has a clear right to

the relief requested; Defendants have a clear duty pursuant to the Immigration and

Nationality Act to adjudicate plaintiff’s N-400, Application for Naturalization and

there is no other adequate remedy available.

                                PRAYER FOR RELIEF

The Plaintiff requests the Court to grant the following relief:

   A. Order Defendants to reopen and investigate and/or adjudicate plaintiffs’ N-

400, Application for Naturalization, on or before sixty (60) days from the filing of this

complaint, or within a reasonable period of time determined by this Court.

   B. Retain jurisdiction during the adjudication of the N-400, Application for

Naturalization in order to ensure compliance with the courts orders.

   C. Award reasonable costs and attorney’s fees; and

   D. Grant such other relief as the court may deemed just and proper.




                                             -8-
       Case 2:21-cv-02356-GAM Document 1 Filed 05/24/21 Page 9 of 10




                                         Respectfully Submitted,


                                        VOSBIKIAN & VOSBIKIAN


                                  By:    _______________________
                                         STEVEN S. VOSBIKIAN
                                         Counsel for Plaintiff

Dated: May 24, 2021




                                   -9-
       Case 2:21-cv-02356-GAM Document 1 Filed 05/24/21 Page 10 of 10




                                  VERIFICATION

      I, Steven S. Vosbikian, being duly sworn upon oath, hereby state: I am the

attorney representative of the plaintiff, Edna Avila, in this case and I verify that the

information contained in the foregoing Petition is true and correct to the best of my

knowledge and belief.


                                                  Respectfully Submitted,


                                              VOSBIKIAN & VOSBIKIAN


                                        By:       _______________________
                                                  STEVEN S. VOSBIKIAN
                                                  Counsel for Plaintiff

Dated: May 24, 2021




                                         - 10 -
